DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Appeal Brief filed 04/18/2022. Claims 1-6 and 8-19 are pending.

Terminal Disclaimer 
A Terminal Disclaimer for Patent No. 10984121 filed on 07/19/2021 has been made of record. As such, the respective Double Patenting rejection of record is withdrawn.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 04/18/2022, with respect to pending claims 1-6 and 8 have been fully reconsidered and are found persuasive.  The 35 U.S.C. 103 rejection of claims 1-6 and 8 is withdrawn. 

Claim Interpretation - 35 U.S.C. 112(f)
In response to amendments, the claim interpretation invocations per claim 9 are withdrawn.

Claim Objection
In response to amendment, the claim objection per claim 1 is withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Smith (US2016/0364553) discloses a content provider interface logic to receive a content license from a content provider, the content license indicating that the system may distribute digital content associated with the content license to one or more devices. An attestation logic attests a state of a first device. A key management logic generates a content key for the first device responsive to 1) a request by the first device for the digital content and 2) attestation of the first device state, and 3) provides the content key to the first device

Smith (US2016/0381405) discloses enabling a user of a client device to select, license, and use one or more segments of source content, without the need to obtain a license to the source content as a whole. Digital rights management or other restrictions imposed on a content segment are enabled to be enforced, even when the content segment is incorporated into diverse content such as a content mashup.

Peza Ramirez (US11244031) discloses a license data structure that enables combining multiple user licenses into a single license that allows a superset of applications features to be available to the user based on licenses approved for the user. The license data structure also allows features of the program to be available to the user beyond the features provided by the license purchased by the user.

Ramanathan (US2013/0219458) discloses a system for restricting access of digital content to a predetermined number of devices, wherein the system includes a content distribution system that can receive a specification of a predetermined number of devices to which digital content of a publisher may be accessed by one or more users on devices to be identified at time of distribution.

Per claims 1-6, the closest prior arts described above and made of record fail to anticipate and/or render obvious the invention in its entirety as described in claim 1 because, alone or in combination, they fail to disclose: 
“…automatically identifying a set of configurable required security capabilities corresponding to content associated with the key request from the client device by evaluating metadata of the content; 
configuring the set of supported security capabilities using the set of required security capabilities; and 
comparing the set of required security capabilities to the configured set of supported security capabilities and responding to the key request based on the comparison”.

Per claims 9-19, the closest prior arts described above and made of record fail to anticipate and/or render obvious the invention in its entirety as described in claim 9 because, alone or in combination, they fail to disclose:
“…a content management system having hardware communicating with a communications interface in a server to establish rules by which the server determines the set of required security capabilities corresponding to content; and 
a processor configured to receive a key request from the client device and: 
identify, in the first database, the set of supported security capabilities corresponding to the client device; 
identify, in the second database, the set of required security capabilities corresponding to the content associated with the key; 
configure, in response to an administrator communication corresponding to the set of required security capabilities, the set of required security capabilities; and 
configure the set of supported security capabilities using the configured set of required security capabilities.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494